Citation Nr: 0107638	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  98-15 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disability 
(irregular heart beat/high cholesterol/hyperlipidemia).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from October 1957 to October 
1961; during August 1974; and from November 1974 to September 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 1998, a statement of the 
case was issued in August 1998, and a substantive appeal was 
received in October 1998.  The veteran testified at a 
personal hearing at the RO in February 1999.

In July 2000, a hearing was held at the RO before the 
undersigned Board Member, designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  

As the issue of service connection for a heart disability is 
not inextricably related to the other issues developed for 
appellate review, a decision has been rendered on this issue, 
while the remaining issues set forth on the cover page of 
this decision have been remanded to the RO for further 
development.


FINDING OF FACT

There is no competent evidence that the veteran currently has 
a heart disability.



CONCLUSION OF LAW

Entitlement to service connection for a heart disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records reveal that 
electrocardiograms (EKG's) taken in service in March 1978 and 
November 1982 were normal.  In February 1987, an EKG noted a 
normal sinus rhythm-bradycardia, and normal PR, QRS, and QT, 
waves.  EKG's taken in June 1987 and March 1988 were normal.

On an annual physical examination in March 1989, the veteran 
was diagnosed with hypercholesterolemia.  In November 1989, a 
follow-up visit for the veteran's hypercholesterolemia was 
conducted.  An increased cholesterol count was found and the 
veteran was given a diet and a referral to the hyperlipidemia 
clinic.  

A March 1991 EKG noted sinus bradycardia with occasional 
premature atrial complexes, otherwise normal EKG.  In June 
1991, the veteran was referred for an evaluation due to a 
cholesterol reading of 300 mg/%.  She stated that she knew 
her blood lipid level was increased about five years ago.  
She also related a family history of myocardial infarction 
and hypercholesterolemia.  The diagnosis was Type 2A or 2B 
hyperlipidemia in a female with a strong family history of 
early myocardial infarction.  Also that month, the veteran 
complained of severe tinnitus and an audiological 
consultation was scheduled.  In July 1991, the veteran 
complained of intermittent high-pitched bilateral tinnitus of 
one year's duration.  The veteran denied any history of ear 
trauma, surgery or infection.  The examiner stated that she 
had not noted vertigo or hearing loss.  The diagnosis was 
bilateral, constant high-pitched tinnitus, no hearing loss or 
vertigo, possible temporomandibular joint etiology.  The 
examiner doubted that the veteran had any retrocochlear 
pathology.  A separation examination in July 1991 noted 
tinnitus and hypercholesterolemia.  

Post-service medical records reveal that, in February 1992, 
the veteran's cholesterol count was noted to have been 286 
mg/dl, and she was diagnosed with Type 2A hyperlipidemia.  In 
September 1992, she complained of chest pain and was admitted 
to a private hospital emergency room.  An EKG noted no acute 
pathology with diffuse nonspecific T-wave changes.  

A private cardiology consultation was conducted in April 
1993.  An EKG revealed normal sinus rhythm; and there was a 
prominent R in V2 which my have been due to the placement of 
the lead.  The EKG was otherwise normal.  Her cholesterol 
count of 308 mg/dl was noted to have been high.  An 
assessment of palpitations, epigastric discomfort and risk 
factors for coronary disease, including history of elevated 
cholesterol and family history of heart disease at an early 
age in her father.  A Holter monitor and exercise test were 
requested.  The Holter monitor demonstrated regular sinus 
rhythm and sinus tachycardia, occasional premature 
ventricular depolarizations, no premature atrial 
polarizations, no long pauses, no EKG changes and some diary 
correlation with symptoms.  No abnormality was noted on 
exercise testing.  The physician concluded that, as her 
exercise test revealed no ventricular ectopy and based on her 
Holter monitor findings, her abnormalities were relatively 
benign and would not recommend treatment at this time.  He 
also recommended that she attempt to lower her cholesterol 
count.  

At her hearing in July 2000, the veteran testified that she 
was treated for hyperlipidemia in service and subsequent to 
service and that she is not sure whether her irregular heart 
beat was caused by that condition or was coincident with it.  
She also noted that she is unaware of any heart problem 
besides the irregular heart beat; however, she is concerned 
about the long-term effects of these findings.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  If cardiovascular disease 
is not diagnosed during service, but is present to a 
compensable degree within one year following separation from 
service, service connection is warranted.  38 U.S.C.A. § 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

For entitlement to service-connection, there generally must 
be (1) medical evidence of current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the in-service injury or 
disease and current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

The chronicity provision of 38 C.F.R. 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

As the veteran has never been diagnosed with a heart 
disorder, none of the three prongs of the Caluza test have 
been satisfied.  The veteran, as a lay witness, is not 
competent to opine that she ever had such a disorder.  See 
Espiritu, supra

The veteran has claimed that service connection should be 
awarded for her irregular heart beat/high 
cholesterol/hyperlipidemia even though she has never been 
diagnosed with a heart disorder in that either one of the two 
problems could cause her serious heart problems in the 
future.  However, the veteran's claim for service connection 
for these findings is not a claim that is amenable to 
evidentiary analysis under the law.  Under the law governing 
payment of VA disability compensation, VA shall pay 
compensation for "disability resulting from personal injury 
suffered or disease contracted in line of duty."  38 U.S.C.A. 
§§ 1110, 1131.

The Board notes that the term "disability" has been defined 
as an impairment of earning capacity.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Therefore, in general, for 
service connection to be granted for a particular disorder, 
that disorder must be a disability that results in an 
impairment of earning capacity.  Having an arrhythmia, 
elevated cholesterol or elevated lipid level is only a 
laboratory finding, and no current disability has been 
demonstrated to be related to these findings and the veteran 
does not contend otherwise.  In addition, the evidence does 
not show that these findings produce any symptoms or 
manifestations that cause an impairment of earning capacity, 
nor is such contended.  

There has been a significant change in the law during the 
pendency of the appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, pertinent to 
this case, obtaining a medical opinion) when such evidence 
may substantiate entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  Id.  

As the veteran has noted that she has never been diagnosed 
with a heart disability; post-service medical records, 
including a private cardiology consultation in April 1993, 
were negative for a heart condition; and all of the medical 
records identified by the veteran were obtained, the duty to 
assist the veteran under the new law has been satisfied.  The 
RO's determination that the claim was not well grounded is 
harmless error, as the error in question would not change the 
resolution of the veteran's claim.  See Sanchez v. Derwinski, 
2 Vet. App. 330, 333 (1992).  

The veteran is concerned that she may develop a heart 
disorder in the future, but service connection may not be 
granted for an anticipated disability that does not currently 
exist.  When, as here, a claimed disability has not been 
shown to currently exist, the claim for service connection 
must be denied.  If the veteran develops a disability in the 
future, she may again file for service connection.

The preponderance of the evidence is against the claim for 
service connection for a heart disability.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for a heart disability is denied.



REMAND

The Board notes that the evidence currently of record does 
not show that the veteran has a current hearing loss as 
defined by 38 C.F.R. § 3.385.  The last VA audiology 
examination of record was in October 1998.  The veteran has 
indicated that she has received subsequent VA audiology 
examinations.  The RO should attempt to obtain these records.  

Under the circumstances of this case, and in view of the 
statutory changes noted above, the Board finds that RO should 
provide the veteran another VA audiological examination if 
she has not received a subsequent audiology examination.  The 
examiner should review the record and offer an opinion 
addressing whether the veteran has tinnitus and, if so, its 
probable etiology.  The veteran is hereby notified that any 
failure to report to any such scheduled examination, without 
good cause, may result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

Prior to having the veteran undergo VA examination, the RO 
should obtain and associate with the record all outstanding 
pertinent medical records, to include any outstanding 
available service records, and any post-service private or VA 
medical records.  The RO has a heightened duty to obtain all 
records held by governmental entities.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Furthermore, the Board notes that a private audiology report 
of R. Mesrobian, M.D., of Burbank, CA, is of record which 
shows a diagnosis of tinnitus.  The Board believes that the 
report is dated in October 1971 but is unsure as to that 
date.  If that date is correct, the diagnosis would have been 
made at a time between the veteran's periods of active 
service.  This should be clarified, if possible.  

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, the claim 
should be adjudicated on the merits.  This action should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran to 
obtain the information necessary to 
acquire the complete medical treatment 
records regarding the veteran's hearing 
loss or tinnitus, particularly any VA 
audiological examinations, not currently 
of record.  The veteran should be 
requested to provide any information she 
has regarding such treatment.  The RO 
should attempt to clarify the date of Dr. 
Mesrobian's audiology examination showing 
the diagnosis of tinnitus, either by 
requesting clarifying information from 
the veteran or by attempting to obtain 
any clinical records associated with the 
evaluation from Dr. Mesrobian.  It is 
again noted that the evaluation report of 
record appears to be dated in 1971, 
although it is not clear.  

2.  If a VA audiological examination has 
not been conducted subsequent to the 
October 1998 examination, the RO should 
schedule the veteran for such an 
examination.  The examiner should render 
an opinion regarding whether the veteran 
currently has tinnitus and, if so, should 
offer an opinion to the extent feasible 
as to its etiology and probable time of 
onset, based on a review of the record.  
The veteran's claims folder should be 
made available for review prior to 
examination.  

3.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claims on in 
light of all applicable evidence of 
record and all pertinent legal authority.  
The RO must provide adequate reasons and 
bases for all its determinations, citing 
to all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

5.  The RO should readjudicate the 
veteran's claims for entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  If any action taken 
is adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  She 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board, if appropriate.


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

